Citation Nr: 1727350	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for colon cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for renal failure, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1966, with confirmed service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a videoconference hearing before a member of the Board in his October 2012 substantive appeal.  In March 2017, the Veteran indicated in writing that he wished to withdraw the request.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2004 rating decision denied a claim of entitlement to service connection for colon cancer; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the January 2004 rating decision is cumulative or redundant of the evidence previously of record; the additional medical records do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for colon cancer.  

3.  The preponderance of the evidence weighs against a finding that bilateral hearing loss was incurred in active service; any current bilateral hearing loss was not present until more than one year after separation from active service and is not etiologically related to military service.

4.  The preponderance of the evidence weighs against a finding that tinnitus was incurred in active service or within one year of separation from active service; any tinnitus present during the period of the claim is not etiologically related to military service.

5.  The preponderance of the evidence weighs against a finding that a right shoulder disability was incurred in active service; any current right shoulder disability, to include arthritis, was not present until more than one year after separation from active service and is not etiologically related to military service.

6.  The competent evidence does not reflect a diagnosis of renal failure during the pendency of the appeal.

7.  The competent evidence does not reflect a diagnosis of peripheral neuropathy of the left lower extremity during the pendency of the appeal.

8.  The competent evidence does not reflect a diagnosis of peripheral neuropathy of the right lower extremity during the pendency of the appeal.

9.  The competent evidence does not reflect a diagnosis of peripheral neuropathy of the left upper extremity during the pendency of the appeal.

10.  The competent evidence does not reflect a diagnosis of peripheral neuropathy of the right upper extremity during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for colon cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for colon cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for renal failure have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

9.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

10.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and material evidence 

The Veteran's initial claim was denied in a January 2004 rating.  In December 2009, the Veteran filed to reopen the claim of entitlement to service connection for colon cancer.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO's January 2004 decision denied entitlement to service connection for colon cancer due to finding insufficient evidence to establish that it was related to military service.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision in a timely manner or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The evidence associated with the record at the time of the January 2004 rating decision included the Veteran's service treatment records (STRs) and private medical records.  The STRs reflect no in-service complaints or treatment for colon cancer and private medical records indicated colon cancer was diagnosed in 2003 and treated surgically.

The Board concludes that evidence added to the record since the prior January 2004 denial is not new and material.  The evidence includes VA treatment records reflecting recurrent screening for colon cancer, to include an April 2014 colonoscopy report that was negative for colorectal disease.  The Board finds the VA treatment records reporting ongoing treatment and monitoring for the disease are cumulative of prior treatment and diagnosis for colon cancer and do not tend to show that colon cancer is related to his active service.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted, reopening of this claim is not warranted.  See Shade, 24 Vet. App. at 118.  

II. Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

38 C.F.R. § 3.309(e) provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases, including early-onset peripheral neuropathy.  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis and organic diseases of the nervous system, including sensorineural hearing loss, tinnitus, and peripheral neuropathy, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also Nix v. Brown, 4 Vet. App. 462, 466 (1993) (peripheral neuropathy); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (tinnitus).

Service connection may also be established on a secondary basis for a disability that is caused or permanently worsened by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

II.A. Bilateral hearing loss and tinnitus

The Veteran contends that he has bilateral hearing loss related to noise exposure in active service, specifically gunfire, combat explosions, and loud noise from radio speakers.  He also asserts onset of tinnitus in active service.  The Board notes that his DD Form 214 indicates he primarily served as a radio teletype operator.  

Service treatment records reflect no reports of tinnitus in active service.  Audiometric testing at a September 1963 enlistment examination, February 1864 examination, and July 1966 separation examination did not disclose evidence of hearing loss; at separation from service, the Veteran's audiogram puretone threshold results were 0 at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 3.385.

Private medical records reflect an assessment of hearing loss in May 2000.  A June 2011 VA examination provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  VA treatment records indicate subjective reports of tinnitus beginning in January 2011; a June 2010 VA Agent Orange examination report noted the Veteran did not report tinnitus.  

As such, the probative evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus were not present in service or within one year of separation from service.  Rather, the evidence demonstrates that bilateral hearing loss began around 2000 and the Veteran has not alleged that he was diagnosed or treated for bilateral hearing loss in service or within one year after his discharge from service.  The Board acknowledges the Veteran's lay statements that tinnitus began in active service and that hearing loss is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as discussed below, the VA examiner's opinion against the claim is the most probative evidence of record.  Notably, the VA examiner was aware of the Veteran's reported history yet was unable to offer a positive opinion after a review of the Veteran's complaints and history.  

The Board finds the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss and tinnitus are etiologically related to active service.  Specifically, the Board finds the June 2011 medical opinion finding bilateral hearing loss and tinnitus were not related to noise exposure in military service to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA audiologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the relevant medical records and the Veteran's lay statements, and provides a persuasive rationale that the Veteran's hearing loss and tinnitus were not etiologically related to active service.  The examiner explained that the Veteran's audiometric thresholds were within normal limits during his military service and there was no significant change in hearing thresholds from enlistment until separation or complaints of tinnitus.  The opinion is consistent with the other medical evidence of record indicating onset of hearing loss around 2000 and onset of tinnitus around 2011.

In summary, the preponderance of the evidence is against finding bilateral hearing loss and tinnitus were caused or aggravated by service, and service connection may not be presumed.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Thus, the claims for service connection are denied.  

II.B. Right shoulder disability

The Veteran asserts that he has a right shoulder disability related to active service.  

The Board finds service connection for a right shoulder is not warranted because there is no probative evidence of record that any current right shoulder disability is related to active service.  

Initially, the Board finds no competent evidence supporting onset of a right shoulder disability during the Veteran's active service.  Service treatment records are negative for complaints or treatment for a right shoulder disability and the Veteran has not contended that he experienced symptoms of a right shoulder disability in active service.  Moreover, post-service medical records demonstrate that the Veteran began treatment for symptoms involving the right shoulder, right scapula, and right upper extremity as early as 2000 and was not diagnosed with degenerative arthritis of the right acromioclavicular joint until November 2012, more than one year after separation from active service.  

Further, the preponderance of the evidence is against a finding that any current right shoulder disorder is related to service.  Rather, the competent medical evidence indicates right shoulder symptoms are attributable to repetitive work in post-service employment.  An October 2014 VA treatment provider assessed cervicalgia and right scapula/right upper extremity pain secondary to degenerative disc disease and myofascial repetitive motion pain.  Moreover, in connection with November 2014 VA physical therapy, the Veteran reported right shoulder pain was aggravated by repetitive movement working in a repair shop for the past 13 years and that he did not recall similar pain prior to his current job or any injury involving the right shoulder.  The Board notes that a December 2012 VA medical record also noted intermittent treatment for right shoulder pain since 2010, with X-ray reports from 2010 and 2012 determining that the pain was likely a cervical problem and was not located at the shoulder joint.  As such, the Board must conclude that there is no indication that the Veteran has a right shoulder disability related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board acknowledges the Veteran may sincerely believe that he has a right shoulder disability that is related to active service, but notes that he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau, 492 F. 3d at 1376-77.  

In sum, the preponderance of the evidence is against a finding that a right shoulder disability was caused or aggravated by service.  Thus, the claim for service connection is denied.  

II.D. Renal failure

The Veteran asserts that he has renal failure secondary to service-connected diabetes mellitus, type II.  

However, the preponderance of the evidence is against a finding that the Veteran has a current disability; the competent evidence does not reflect a diagnosis of renal failure at any time during the period of the appeal.  Although VA medical records indicate the Veteran was treated for urinary tract infections and renal stones, there is no evidence that the complaints or treatment were related to a diagnosis of renal failure.  Moreover, the Veteran's June 2010 and November 2015 VA examinations for diabetes mellitus found no renal complications associated with the disease.  

There are no other post-service medical records indicating treatment for, or a diagnosis of, renal failure.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of renal failure, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

The Board acknowledges the Veteran may sincerely believe that he has a renal failure, but notes that he is not competent to provide a medical diagnosis that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau, 492 F. 3d at 1376-77.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for renal failure is denied.  

II.E. Peripheral neuropathy

The Veteran further claimed that he has peripheral neuropathy of the bilateral upper and lower extremities secondary to his service-connected diabetes mellitus.

However, the preponderance of the evidence is against a finding that the Veteran has a current disability; the competent evidence does not reflect a diagnosis of bilateral upper or lower peripheral neuropathy at any time during the pendency of the appeal.  Although VA medical records indicate the Veteran was treated for cervical radiculopathy, there is no evidence that the complaints or treatment were related to a diagnosis of peripheral neuropathy of any extremity.  A June 2010 VA Agent Orange examination reported normal sensory, gait, deep tendon reflexes, muscle strength and movement.  September 2010 VA treatment for neck pain with numbness and tingling radiating into the right hand found normal sensory and reflexes in the upper and lower extremities.  Moreover, the Veteran's June 2010 and November 2015 VA examinations for diabetes mellitus found no neurological symptoms, to include peripheral neuropathy, associated with the disease.  

There are no other post-service medical records indicating treatment for or diagnoses of peripheral neuropathy of any extremity and the absence of such proof of a present disability precludes any claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. at 225.  Therefore, without competent evidence showing current diagnoses of peripheral neuropathy, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.

Additionally, the Veteran is not competent to provide a medical diagnosis of neurological disorders as that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau, 492 F. 3d at 1376-77.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.  


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for colon cancer is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right shoulder disability is denied.

Service connection for renal failure is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied. 

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.


REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to service connection for a left knee disability may be adjudicated.  Specifically, a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon, 20 Vet. App. at 86.  

The Veteran asserts that he has a left knee disability related to an injury incurred during his service in the Republic of Vietnam.  The Veteran's service treatment records reflect no complaints or treatment for a left knee disorder and a July 1966 separation examination was negative for musculoskeletal or lower extremity abnormalities; however, the Veteran stated in his substantive appeal that the injury occurred in the field.  See 38 U.S.C.A. § 1154(b) (West 2014).

Post-service medical records indicate complaints and intermittent treatment for a left knee disorder.  An August 1999 private medical record noted left knee pain assessed as tendonitis with left patella bone spurs and a May 2001 treatment record assessed arthralgia.  Further, VA medical records indicate ongoing complaints of left knee pain with an October 2010 VA physical therapy treatment record finding range of motion of the left knee was limited to 117 degrees flexion and negative three degrees extension.  

The Board finds sufficient evidence to warrant a VA examination in light of the Veteran's confirmed service in Vietnam and lay statements that he was injured in Vietnam, evidence of post-service treatment for a left knee disorder, and current left knee symptoms as it is plausible that the current symptoms are related to an in-service injury.  As the threshold for finding a link between current disability and service is low for the purposes of providing a medical examination, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since November 2015.

2.	After completing any records development, schedule the Veteran for an examination to ascertain the nature and etiology of a claimed left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Elicit a complete history from the Veteran.

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any disorder present during the period of the claim (since approximately 2010) began in service, was caused by service, or is otherwise related to service.  

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


